EXHIBIT 10.38
 
AMENDMENT B
 
December 4, 2006
 
1.           Reference is made to Lease dated December b, 2000, by and between
H&N Associates, LLC, a Massachusetts Limited Liability Company, as landlord
(“Landlord”), and Advanced Inhalation Research, Inc., a Delaware Corporation, as
tenant (“Tenant”), with respect to premises known as Brickyard Square, 190
Everett Avenue, Chelsea, Massachusetts.  Said lease, as amended by Amendment A
dated August 22, 2002, is hereinafter referred to as “the Lease.”
 
2.           Landlord and Tenant are in dispute as to certain amounts owed by
and between Landlord and Tenant pursuant to the Lease.  Landlord and Tenant
desire to resolve all claims relating to Section (B) of Article III of the Lease
and Exhibit B of the Lease existing between them as of the date of this
Amendment B.  Accordingly, Landlord and Tenant hereby agree that the Lease is
amended in the following respects:
 
The Fixed Rent payable pursuant to Article V of the Lease for the months of
November and December, 2006, January and February, 2007, January and February,
2008, and January, February and March, 2009, shall be reduced on a dollar for
dollar basis by the Fixed Rout payable for said months in an amount not to
exceed $52,700.00 per month for each of the aforesaid months, and Landlord shall
pay to Tenant a single payment on or before March 3l, 2009 in the amount of
$25,700.00.  Notwithstanding the aforementioned, in the event the Fixed Rent
payable is suspended or not otherwise payable under the Lease, Landlord’s
financial obligation to Tenant shall exist and shall be satisfied on the
timelines set forth in this paragraph until Landlord has paid an aggregate of
$500,000 to Tenant.
 
3.           Except as expressly modified herein the Lease shall remain
unmodified and in full force and effect.
 
4.           The provisions of this Amendment B shall be binding upon and shall
inure to the benefit of Landlord and Tenant and their respective legal
representatives, successors and assigns.
 


 
Signatures On Next Page Following
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment B to be
executed as an instrument under seal as of the day and year first above written.
 
LANDLORD:
H & N ASSOCIATES, LLC
TENANT:
ADVANCED INHALATION RESEARCH, INC.
 
       
By:  /s/ Harold C. Garnick
Harold C. Garnick
Manager
By  /s/ Michael Landine
      Name: Michael Landine
      Title: Vice President
 
   
Agreed to and Approved:
MORTGAGOR
 
 
By: /s/ Goran C. Finley
Name: Goran C. Finley
Title: Senior Vice President
 



 


 

 
2

--------------------------------------------------------------------------------

 
